DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 4/27/2022 is acknowledged and timely filed.  The traversal is on the grounds that there is overlapping subject matter between dependent claim 13 of Group 1 and independent claim 15 of Group 2 and there would be no undue burden if the restriction is not imposed between Group 1 and Group II.  The Examiner respectfully disagrees because Group I and Group II are distinct sub-combinations that are separately usable.  As is indicated in the previous Requirement for Restriction, independent claim 15 does not include any of the limitations of independent claims 1 and 8, and the Groups are classified in different CPC classes.  Furthermore, dependent claim 13 does not claim a graphic use interface like dependent claim 15.  Dependent claim 13 (and dependent claim 6) only claims that the invoice data comprises an indication that a recipient moved a first icon.  The restriction requirement is still deemed proper and is therefore made final. Claims 15-17 are withdrawn further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Status of Claims
This action is in reply to the response to restriction requirement filed on 4/27/2022, wherein:
Claims 15-17 have been withdrawn; and
Claims 1-14 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for updating an invoice and receiving payment which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the forms of contracts and sales activities.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-14 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: updating an invoice and receiving payment.  The steps of: receiving invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; generating a request for payment (RFP) message based on the invoice data; transmitting the RFP message to a financial institution associated with the recipient via a financial institution of the distributor; receiving from the financial institution associated with the distributor, a payment confirmation for the invoice based on a real-time payment from the financial institution associated with the recipient; generating reconciliation data based on the payment confirmation and the invoice data; and transmitting the reconciliation data to the distributor and the recipient, when considered collectively as an ordered combination, recite the abstract idea of updating an invoice and receiving payment. 
For independent claim 8, the claim recites an abstract idea of: updating an invoice and receiving payment. The steps of: receive: invoice data based on at least presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; and a payment confirmation for the invoice, from a financial institution associated with the distributor, based on a real-time payment from a financial institution associated with the recipient; generate: a request for payment (RFP) message based on the invoice data; and reconciliation data based on the payment confirmation and the invoice data; transmit: the RFP message to the financial institution associated with the recipient via the financial institution of the distributor; and the reconciliation data to the distributor and the recipient, when considered collectively as an ordered combination, recite the abstract idea of updating an invoice and receiving payment.
Independent claims 1, and 8, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions, including agreements in the forms of contracts and sales activities.  For independent claim 1, the steps of: receiving invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; generating a request for payment (RFP) message based on the invoice data; transmitting the RFP message to a financial institution associated with the recipient via a financial institution of the distributor; receiving from the financial institution associated with the distributor, a payment confirmation for the invoice based on a real-time payment from the financial institution associated with the recipient; generating reconciliation data based on the payment confirmation and the invoice data; and transmitting the reconciliation data to the distributor and the recipient, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and sales.  Based on similar reasoning and rationale, the steps of Independent claim 8 also recite Certain Methods of Organizing Human Activity.  Receiving invoice data, generating and transmitting a request for payment, receiving a payment, and generating and transmitting reconciliation data is a commercial or legal interaction based on a contract for a sale.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as: “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, a computing device of the distributor, and a computing device of the recipient”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-7, and 9-14, recite similar limitations as independent claims 1, and 8; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2, 4-6, 9, and 11-13, the additional limitations of: wherein the invoice data is associated with a schedule of deliveries of the distributor, and wherein the recipient is one of a plurality of scheduled deliveries; wherein the invoice data comprises a picture or video of goods being delivered to the recipient; wherein the invoice data comprises a recipient authentication code for recipient payment authentication, wherein the RFP message comprises the recipient authentication code; wherein the invoice data comprises an indication that the recipient moved a first icon to substantially align with a second icon, wherein the first and second icons have the same shape; and wherein the first icon includes an indication of a total amount to pay for delivery of goods and an instruction to align the two icons to accept the total amount to pay as correct and initiating payment, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and sales, because these further describe the invoice data used in the underlying process.
In claims 3, 7, 10, and 14, the limitations of: wherein the modification to the invoice is based on increasing a number of goods for delivery to the recipient; and sequence; and wherein the RFP message comprises an account number of the recipient for the financial institution associated with the recipient from which to obtain the real-time payment, and wherein the RFP message comprises an account number of the distributor for the financial institution associated with the distributor to credit the real-time payment, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and sales, because these further describe the modifications to the invoice and RFP messages used in the underlying process.
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, and a picture or video”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 8 only recite the additional elements of “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, a computing device of the distributor, and a computing device of the recipient”.  A plain reading of Figures 1-3, and 8; and associated descriptions in the specification in at least: para. 0029 stating “processing server 102  may be embodied as a computing device as described in fig. 8 and communicate with one or more of the ERP server 106, the supplier ERP server 114, the delivery computing device 110, and the supplier bank server 116 via one or more wired or wireless networks (e.g., the Internet, wide area network, and or local area network)”, para. 0048 of the specification stating “processing server may include a receiving device 302…configured to receive data over one or more networks”, para. 0050 of the specification stating “the processing server may also include a communication module 304…configured to transmit data…and the processing server 102 may also include a processing device…to perform the functions of the processing server 102”, paras. 0075-0076 of the specification stating “processing server 102 of fig. 1 may be implemented in the computer system 800 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof”, and para 0079 of the specification stating “processor device 804 may be a special purpose or general purpose processor device”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, a computing device of the distributor, and a computing device of the recipient” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 8 are directed to an abstract idea. 
Dependent claims 2-7, and 9-14, recite similar additional elements as the independent claims including generic computer components, such as “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, and a picture or video”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, a computing device of the distributor, and a computing device of the recipient” to perform the steps of independent claim 1 for: receiving invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; generating a request for payment (RFP) message based on the invoice data; transmitting the RFP message to a financial institution associated with the recipient via a financial institution of the distributor; receiving from the financial institution associated with the distributor, a payment confirmation for the invoice based on a real-time payment from the financial institution associated with the recipient; generating reconciliation data based on the payment confirmation and the invoice data; and transmitting the reconciliation data to the distributor and the recipient, and based on similar reasoning and rationale for the steps of independent claim 8, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “receiving…invoice data, transmitting…the RFP message, receiving…a payment confirmation, and transmitting…the reconciliation data”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitation of the independent claims for: “generating…a request for payment”.  Furthermore, the step for “generating reconciliation data” is merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claims 1, and 8 are not patent eligible.  
In addition, the dependent claims 2-7, and 9-14, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, and a picture or video” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-7, and 9-14 also are not patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0063435 to Shah et al. (hereinafter referred to as Shah), in view of US 2004/0167852 to Cutler et al. (hereinafter Cutler).

In regards to claim 1, Shah discloses a method for real-time invoice updating and account-to-account payment (method to facilitate secure order, payment and delivery of goods and services with verifying delivery using an identifier and completing payment upon delivery verification, paras. 0005-0041, figs. 1a-2), comprising: receiving, by a receiving device (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2) of a processing server (system 100 comprises management server 150 that acts as a primary interface between buyer devices 105a-105n, merchant devices 125a-125m, courier devices 130a-130p, and payment processors 160a-160q via communication network 145, para. 0085, figs. 1a-2), invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient (courier proceeds with delivery and arrives at the waypoint address of the buyer and the buyer provides a second identifier response to the courier device 130a which is received by the electronic messaging module 155, figs. 3A-C); generating, by a processing device (management server 150 includes a payments module 156 for interfacing with payment processors 160a-160q, para. 0087, figs. 1a-2) of the processing server, a request for payment (RFP) message based on the invoice data (the electronic messaging module determines if the second identifier response provided by the buyer matches the second identifier and verifies the delivery completion if they match, para. 0116, figs. 3A-C); transmitting, by a transmitting device of the processing server (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2), the RFP message to a financial institution associated with the recipient via a financial institution of the distributor (if the identifiers are matched by the electronic messaging module 155, then the payments module 156 may transmit a payment settlement request 280 to the payment processor 160a to settle payment for the total charge 307, para. 0117, figs. 3A-C); receiving, by the receiving device of the processing server and from the financial institution associated with the distributor, a payment confirmation for the invoice (payment processor settles the financial transaction and sends a message indicating financial transaction settlement to the management server, para. 0184) based on a real-time payment from the financial institution associated with the recipient (if the payment processor 160a can finalize the transaction, then the payment processor 160a sends a payment transaction 290, para. 0117); generating, by the processing device of the processing server, reconciliation data (an email receipt of the transaction may then be generated by the management server, para. 0239); and transmitting, by the transmitting device of the processing server (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2), the reconciliation data to a computing device of the distributor and a computing device of the recipient (an email receipt of the transaction may then be generated by the management server and sent to all of the parties that were involved in the creation and fulfillment of the order, para. 0239).  However, Shah fails to disclose generating reconciliation data based on the payment confirmation and the invoice data.
Cutler, in the related field of payment systems, teaches generating reconciliation data (terminal 5 is used produce a second invoice with adjustments for changes to goods delivered and the retailer provides selected input to terminal 5 via the keypad or by swiping a card and the retailer is then asked to confirm delivery of goods and that the predetermined value is correct by depressing a key on the keypad of terminal 5, paras.  0168-0183) based on the payment confirmation (when the transaction is approved, a time/date stamped printed receipt is issued by the terminal and given to the retailer for their records, para. 0323) and the invoice data (subsequently generated copies of the invoices are provided by email or mail to replace the invoice provided by terminal 5 at the time of delivery, para. 0347).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to generate reconciliation data based on the payment and invoice as taught by Cutler.  The motivation for doing so would have been to allow the delivery driver to change the order at the point of delivery with the change automatically provided to the back office and to flow through the statements, invoices, tax forms, and the like (Cutler, para. 0293).

In regards to claim 2, modified Shah discloses the method of claim 1, and further discloses wherein the invoice data is associated with a schedule of deliveries of the distributor (for two deliveries then two unique identifiers may be generated with one for each delivery sent to the appropriate contacts, para. 0152), and wherein the recipient is one of a plurality of scheduled deliveries (there may be two separate deliveries with one delivery going to the buyer at work and the other delivery going to the family member at home, para. 0152).

In regards to claim 3, modified Shah discloses the method of claim 1, but fails to disclose wherein the modification to the invoice is based on increasing a number of goods for delivery to the recipient.
Cutler, in the related field of payment systems, teaches wherein the modification to the invoice (invention allows adjustments to the amount to be invoiced at the point of delivery, para. 0156) is based on increasing a number of goods for delivery to the recipient (The amount invoiced to the relation may be adjusted to accord with the goods actually delivered and not necessarily with goods actually ordered, para. 0156).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to modify the invoice based upon actual delivery of items as taught by Cutler.  The motivation for doing so would have been to produce an invoice for the goods that actually have been deliver which includes adjustments for changes that have occurred since the original order was placed (Cutler, para. 0169).

In regards to claim 4, modified Shah discloses the method of claim 1, and further discloses wherein the invoice data comprises a picture or video of goods being delivered to the recipient (creator of the order request may select the Take a Picture Verification option 882 for the carrier to take a picture of the item being dropped off to verify that the item was in proper condition when it was dropped off, paras. 0201, 0281, 0188).

In regards to claim 5, modified Shah discloses the method of claim 1, and further discloses wherein the invoice data comprises a recipient authentication code (courier proceeds with delivery and arrives at the waypoint address of the buyer and the buyer provides a second identifier response to the courier device 130a which is received by the electronic messaging module 155, figs. 3A-C) for recipient payment authentication (if the identifiers are matched by the electronic messaging module 155, then the payments module 156 may transmit a payment settlement request 280 to the payment processor 160a to settle payment for the total charge 307, para. 0117, figs. 3A-C), but fails to disclose wherein the RFP message comprises the recipient authentication code.
Cutler, in the related field of payment systems, teaches wherein the RFP message (terminal 5 displays the value for the transaction and the retailer’s card is swiped through a slot in the terminal to enter an identifier for the retailer and the retailer enters their PIN and presses the “OK” key, para. 0178) comprises the recipient authentication code (terminal connects to the providers server via the mobile communication network and the data captured by terminal 5 is packaged together with a time stamp and transmitted as the confirmation signal; and the card, account, PIN, transaction amount, and limits are checked by the provider’s server, paras. 0179-0183).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to provide the authentication code with the RFP message as taught by Cutler.  The motivation for doing so would have been to have the retailer swipe their card in terminal 5 along with their PIN for a real time request for authorization for a transfer of funds from the retailer’s account to the provider’s account (Cutler, para. 0326).

In regards to claim 7, modified Shah discloses the method of claim 1, and further discloses wherein the RFP message comprises an account number of the recipient for the financial institution associated with the recipient from which to obtain the real-time payment (the management server 150 securely verifies successful delivery and transmits a payment settlement request to the payment processor associated with the first party’s account, para. 0184), but fails to disclose wherein the RFP message comprises an account number of the distributor for the financial institution associated with the distributor to credit the real-time payment.
Cutler, in the related field of payment systems, teaches wherein the RFP message (terminal 5 displays the value for the transaction and the retailer’s card is swiped through a slot in the terminal to enter an identifier for the retailer and the retailer enters their PIN and presses the “OK” key, para. 0178) an account number of the distributor for the financial institution associated with the distributor to credit the real-time payment (swiping of the card by the retailer in terminal 5, entering transaction amount, and PIN collectively amounts to a real time request for authorization for a transfer of funds from the retailer’s account to the provider’s account, para. 0326)(terminal connects to the providers server via the mobile communication network and the data captured by terminal 5 is packaged together with a time stamp and transmitted as the confirmation signal; and the card, account, PIN, transaction amount, and limits are checked by the provider’s server, paras. 0179-0183).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to provide account numbers with the RFP message as taught by Cutler.  The motivation for doing so would have been to have the retailer swipe their card in terminal 5 along with their PIN for a real time request for authorization for a transfer of funds from the retailer’s account to the provider’s account (Cutler, para. 0326).

In regards to claim 8, Shah discloses a system for real-time invoice updating and account-to-account payment (system to facilitate secure order, payment and delivery of goods and services with verifying delivery using an identifier and completing payment upon delivery verification, paras. 0005-0041, figs. 1a-2), comprising: a receiving device (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2) of a processing server (system 100 comprises management server 150 that acts as a primary interface between buyer devices 105a-105n, merchant devices 125a-125m, courier devices 130a-130p, and payment processors 160a-160q via communication network 145, para. 0085, figs. 1a-2); a transmitting device of the processing server (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2); a processing device of the processing server (management server 150 includes a payments module 156 for interfacing with payment processors 160a-160q, para. 0087, figs. 1a-2); wherein the receiving device (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2) of the processing server (system 100 comprises management server 150 that acts as a primary interface between buyer devices 105a-105n, merchant devices 125a-125m, courier devices 130a-130p, and payment processors 160a-160q via communication network 145, para. 0085, figs. 1a-2) is configured to receive: invoice data based on at least presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient (courier proceeds with delivery and arrives at the waypoint address of the buyer and the buyer provides a second identifier response to the courier device 130a which is received by the electronic messaging module 155, figs. 3A-C); and a payment confirmation for the invoice (payment processor settles the financial transaction and sends a message indicating financial transaction settlement to the management server, para. 0184), from a financial institution associated with the distributor, based on a real-time payment from a financial institution associated with the recipient (if the payment processor 160a can finalize the transaction, then the payment processor 160a sends a payment transaction 290, para. 0117); wherein the processing device of the processing server (management server 150 includes a payments module 156 for interfacing with payment processors 160a-160q, para. 0087, figs. 1a-2) is configured to generate: a request for payment (RFP) message based on the invoice data (the electronic messaging module determines if the second identifier response provided by the buyer matches the second identifier and verifies the delivery completion if they match, para. 0116, figs. 3A-C); and reconciliation data (an email receipt of the transaction may then be generated by the management server, para. 0239); wherein the transmitting device of the processing server (management server 150 includes an electronic messaging module 155 for generating electronic messages, para. 0087, figs. 1a-2) is configured to transmit: the RFP message to the financial institution associated with the recipient via the financial institution of the distributor (if the identifiers are matched by the electronic messaging module 155, then the payments module 156 may transmit a payment settlement request 280 to the payment processor 160a to settle payment for the total charge 307, para. 0117, figs. 3A-C); and the reconciliation data to a computing device of the distributor and a computing device of the recipient (an email receipt of the transaction may then be generated by the management server and sent to all of the parties that were involved in the creation and fulfillment of the order, para. 0239).  However, Shah fails to disclose generate reconciliation data based on the payment confirmation and the invoice data.
Cutler, in the related field of payment systems, teaches generate reconciliation data (terminal 5 is used produce a second invoice with adjustments for changes to goods delivered and the retailer provides selected input to terminal 5 via the keypad or by swiping a card and the retailer is then asked to confirm delivery of goods and that the predetermined value is correct by depressing a key on the keypad of terminal 5, paras.  0168-0183) based on the payment confirmation (when the transaction is approved, a time/date stamped printed receipt is issued by the terminal and given to the retailer for their records, para. 0323) and the invoice data (subsequently generated copies of the invoices are provided by email or mail to replace the invoice provided by terminal 5 at the time of delivery, para. 0347).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to generate reconciliation data based on the payment and invoice as taught by Cutler.  The motivation for doing so would have been to allow the delivery driver to change the order at the point of delivery with the change automatically provided to the back office and to flow through the statements, invoices, tax forms, and the like (Cutler, para. 0293).

In regards to claim 9, modified Shah discloses the system of claim 8, and further discloses wherein the invoice data is associated with a schedule of deliveries of the distributor (for two deliveries then two unique identifiers may be generated with one for each delivery sent to the appropriate contacts, para. 0152), and wherein the recipient is one of a plurality of scheduled deliveries (there may be two separate deliveries with one delivery going to the buyer at work and the other delivery going to the family member at home, para. 0152).

In regards to claim 10, modified Shah discloses the system of claim 8, but fails to disclose wherein the modification to the invoice is based on increasing a number of goods for delivery to the recipient.
Cutler, in the related field of payment systems, teaches wherein the modification to the invoice (invention allows adjustments to the amount to be invoiced at the point of delivery, para. 0156) is based on increasing a number of goods for delivery to the recipient (The amount invoiced to the relation may be adjusted to accord with the goods actually delivered and not necessarily with goods actually ordered, para. 0156).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to modify the invoice based upon actual delivery of items as taught by Cutler.  The motivation for doing so would have been to produce an invoice for the goods that actually have been deliver which includes adjustments for changes that have occurred since the original order was placed (Cutler, para. 0169).

In regards to claim 11, modified Shah discloses the system of claim 8, and further discloses wherein the invoice data comprises a picture or video of goods being delivered to the recipient (creator of the order request may select the Take a Picture Verification option 882 for the carrier to take a picture of the item being dropped off to verify that the item was in proper condition when it was dropped off, paras. 0201, 0281, 0188).

In regards to claim 12, modified Shah discloses the system of claim 8, and further discloses wherein the invoice data comprises a recipient authentication code (courier proceeds with delivery and arrives at the waypoint address of the buyer and the buyer provides a second identifier response to the courier device 130a which is received by the electronic messaging module 155, figs. 3A-C) for recipient payment authentication (if the identifiers are matched by the electronic messaging module 155, then the payments module 156 may transmit a payment settlement request 280 to the payment processor 160a to settle payment for the total charge 307, para. 0117, figs. 3A-C), but fails to disclose wherein the RFP message comprises the recipient authentication code.
Cutler, in the related field of payment systems, teaches wherein the RFP message (terminal 5 displays the value for the transaction and the retailer’s card is swiped through a slot in the terminal to enter an identifier for the retailer and the retailer enters their PIN and presses the “OK” key, para. 0178) comprises the recipient authentication code (terminal connects to the providers server via the mobile communication network and the data captured by terminal 5 is packaged together with a time stamp and transmitted as the confirmation signal; and the card, account, PIN, transaction amount, and limits are checked by the provider’s server, paras. 0179-0183).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to provide the authentication code with the RFP message as taught by Cutler.  The motivation for doing so would have been to have the retailer swipe their card in terminal 5 along with their PIN for a real time request for authorization for a transfer of funds from the retailer’s account to the provider’s account (Cutler, para. 0326).

In regards to claim 14, modified Shah discloses the system of claim 13, and further discloses wherein the RFP message comprises an account number of the recipient for the financial institution associated with the recipient from which to obtain the real-time payment (the management server 150 securely verifies successful delivery and transmits a payment settlement request to the payment processor associated with the first party’s account, para. 0184), but fails to disclose wherein the RFP message comprises an account number of the distributor for the financial institution associated with the distributor to credit the real-time payment.
Cutler, in the related field of payment systems, teaches wherein the RFP message (terminal 5 displays the value for the transaction and the retailer’s card is swiped through a slot in the terminal to enter an identifier for the retailer and the retailer enters their PIN and presses the “OK” key, para. 0178) an account number of the distributor for the financial institution associated with the distributor to credit the real-time payment (swiping of the card by the retailer in terminal 5, entering transaction amount, and PIN collectively amounts to a real time request for authorization for a transfer of funds from the retailer’s account to the provider’s account, para. 0326)(terminal connects to the providers server via the mobile communication network and the data captured by terminal 5 is packaged together with a time stamp and transmitted as the confirmation signal; and the card, account, PIN, transaction amount, and limits are checked by the provider’s server, paras. 0179-0183).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah with the ability to provide account numbers with the RFP message as taught by Cutler.  The motivation for doing so would have been to have the retailer swipe their card in terminal 5 along with their PIN for a real time request for authorization for a transfer of funds from the retailer’s account to the provider’s account (Cutler, para. 0326).

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Cutler, and further in view of US 2014/0222663 to Park et al. (hereinafter Park), and further in view of US 2020/0349571 to Patel (hereinafter Patel).

In regards to claim 6, modified Shah discloses the method of claim 1, but fails to disclose wherein the invoice data comprises an indication (courier proceeds with delivery and arrives at the waypoint address of the buyer and the buyer provides a second identifier response to the courier device 130a which is received by the electronic messaging module 155, figs. 3A-C), but fails to disclose an indication that the recipient moved a first icon to substantially align with a second icon, wherein the first and second icons have the same shape; and wherein the first icon includes an indication of a total amount to pay for delivery of goods and an instruction to align the two icons to accept the total amount to pay as correct and initiating payment.  
Park, in the related field of payment services, teaches an indication that the recipient moved a first icon to substantially align with a second icon (At step S4070, primary user equipment 101 receives dragging input 921 that drags group payment icon 522 to payment terminal icon 910 as shown in graphic user interface 920 of fig. 9, paras. 0082-0083, fig. 9), wherein the first and second icons have the same shape (group payment icon 522 and payment terminal icon 910 are circular, fig. 9); and an instruction to align the two icons (The GUI interface 910 in fig. 9 includes instructions to “Please drag a group payment icon to a payment icon”, fig. 9) to accept the total amount to pay as correct and initiating payment (Such dragging input initiates transmission of the group payment information to service server 200 at step S4080 including information associated with group payment icon 522 and payment terminal information associated with payment terminal 400, paras. 0082-0083, fig. 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah to accept an indication that a recipient moved a first icon to align with a second icon having a similar shape to initiate a payment.  The motivation for doing so would have been to receive a dragging input on the graphic user interface to initiate a payment (Park, paras. 0082-0085).  However, the combination of Shah, Cutler and Park fail to teach wherein the first icon includes an indication of a total amount to pay for delivery of goods.
Patel, in the related field of payment processing systems, teaches wherein the first icon includes an indication of a total amount to pay for delivery of goods (user interface 3502 of fig. 35A indicates “insert $2.00 in Machine for purchase” with an arrow pointing upward, fig. 35a, fig. 35A, paras. 0263-0264).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah to display the amount required for purchase as taught by Patel.  The motivation for doing so would have been to  prompt the user on the interface of the mobile application to pay $2 to complete the purchase (Patel, paras. 0263-0264).

In regards to claim 13, modified Shah discloses the system of claim 8, but fails to disclose wherein the invoice data comprises an indication that the recipient moved a first icon to substantially align with a second icon, wherein the first and second icons have the same shape; and wherein the first icon includes an indication of a total amount to pay for delivery of goods and an instruction to align the two icons.
Park, in the related field of payment services, teaches an indication that the recipient moved a first icon to substantially align with a second icon (At step S4070, primary user equipment 101 receives dragging input 921 that drags group payment icon 522 to payment terminal icon 910 as shown in graphic user interface 920 of fig. 9, paras. 0082-0083, fig. 9), wherein the first and second icons have the same shape (group payment icon 522 and payment terminal icon 910 are circular, fig. 9); and an instruction to align the two icons (The GUI interface 910 in fig. 9 includes instructions to “Please drag a group payment icon to a payment icon”, fig. 9) to accept the total amount to pay as correct and initiating payment (Such dragging input initiates transmission of the group payment information to service server 200 at step S4080 including information associated with group payment icon 522 and payment terminal information associated with payment terminal 400, paras. 0082-0083, fig. 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah to accept an indication that a recipient moved a first icon to align with a second icon having a similar shape to initiate a payment.  The motivation for doing so would have been to receive a dragging input on the graphic user interface to initiate a payment (Park, paras. 0082-0085).  However, the combination of Shah, Cutler and Park fail to teach wherein the first icon includes an indication of a total amount to pay for delivery of goods.
Patel, in the related field of payment processing systems, teaches wherein the first icon includes an indication of a total amount to pay for delivery of goods (user interface 3502 of fig. 35A indicates “insert $2.00 in Machine for purchase” with an arrow pointing upward, fig. 35a, fig. 35A, paras. 0263-0264).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Shah to display the amount required for purchase as taught by Patel.  The motivation for doing so would have been to  prompt the user on the interface of the mobile application to pay $2 to complete the purchase (Patel, paras. 0263-0264).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casey et al. (US 8364590) teaches motion based payment confirmation.
Morgan et al. (US 9940616) teaches swipe to pay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/26/2022